DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s RCE filed on 8/2/21.
Applicant’s arguments with respect to claim(s) 1-22 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 4,726,643 to Imoto et al.
 	Imoto discloses at column 7, lines 45-end that the length of optical fibers 1a and 1b have the normalized frequency V becomes smaller than 2.  

 	Re claims 25 and 26, since Imoto shows the small value of the otpical fiber to meet the limitation of V-number of Applicant’s invnetion, the claimed characteristics are inherently shown by the device.
Claim(s) 1-4, 6-7, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 4,610,506 to Tokunaga et al.
 	Tokunaga discloses at column 2, lines 45-50 that the optical fiber can be operated in single mode and has the range of normalized frequency V becomes approximately greather than 2.0, and less than 2.3.  
 	Re claim 2, the core has a circular cross-sectional area.  See fig. 6 and 8.
 	Re claim 3, the cladding includes a dopant.  See column 4, lines 20-23.
 	Re claim 4, the core includes the dopant.  
	Re claims 6 and 7, the cladding layer has either a constant refractive index or a non-constant (due to multi-clad layers).
 	Re claims 8 and 9, plurality of annular solid cores are shown in fig. 3, 6, and 8.
 	Re claim 10, the cladding includes different shape.  See fig. 3, 6, and 8.
 	Re claims 25 and 26, since Tokunaga shows the small value of the otpical fiber to meet the limitation of V-number of Applicant’s invnetion, the claimed characteristics are inherently shown by the device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 4,726,643 to Imoto et al in view of USPUB 2018/0026415 to Daniel et al.
Imoto  discloses every aspect of claimed invention except for the core and cladding having dopants.  Daniel shows a general teaching of utilizing dopants in the core and cladding (see ¶0015-0016) for the purpose of providing desired refractive index of the core and cladding of the optical fiber.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Imoto’s device to include the core and cladding having dopants as shown in Daiel for the purpose of providing desired refractive index of the core and the cladding of the optical fiber.  It is clear this would improve the device.

Allowable Subject Matter
Claims 12-20, 22, and 24 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an optical fiber comprising all the specific elements with the specific combination as set forth in claims 11.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest an optical fiber comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ELLEN E KIM/Primary Examiner, Art Unit 2883